ON PETITION FOR REHEARING
Per curiam;
While considering petition for rehearing in this matter, we noted carefully the case of Gathe vs. Broussard, et als, 49 Ann., cited in the brief of defendant’s able attorney.
However, we concluded that the holding of the Supreme Court in that case as to the necessity for evidence in order to fix an attorney’s fee has been overruled by the same court in Succession of Rabasse, 51 La. Ann. 590, 25 So. 326, when it held as follows:
“Jurisprudence has settled the rule and consecrated it, that the question of attorney’s fees in any case where the services have been performed in the presence of the court which is called upon to decide the question, is a matter of law rather than one of fact and that it will value same as the opinion and sound discretion dictate rather than base its judgment upon the opinion of witnesses.”
The ruling which was cited in the original opinion was affirmed by the Supreme Court in the case of Hunt vs. Hill, 138 La. 583, 70 So. 522.